Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 10/15/2020 have been fully considered but they are moot in view of new grounds of rejection detailed below. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
More specifically, the claimed “circuit” appears to be referring to the resistors 208 or the transistors 210; given that “a metallization structure…including dielectric material” is formed “over the circuit” (emphasis added) in addition to a “first conductive routing structure” formed “in the dielectric material”. If this is the case, the examiner takes issue in referring to these devices as “the circuit” as circuits are a collection of elements including the routing structures; however, the routing structures are claimed separately from the devices. Furthermore, it is unclear what is meant by, with respect to claims 1-configured by the additively deposited material…”, in combination with the other limitations; and with respect to claims 13-20, it is unclear what is meant by the phrase “…and the first circuit is configured by the first additively deposited structure…” or “…and the second circuit is configured by the second additively deposited structure…”, in combination with the other limitations (emphasis added). It is unclear what Applicant means by the phrase “configured by”; the specification does not use such a phrase and Applicant’s response does not provide enough information to determine what Applicant intends by this phase.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 2, 7, and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cook et al. (US Pat. 2016/0295696).
Regarding independent claim 1, Cook teaches an integrated circuit (Figs. 17-22; para. 0057), comprising: 
a semiconductor substrate (204; para. 0042);
a circuit (where the “circuit” is being interpreted as the transistors, refer to 112 rejections) over the semiconductor substrate (para. 0042);
a metallization structure (214, 218) over the circuit, the metallization structure including: 

	a first conductive routing structure (214) in the dielectric material, wherein the first conductive routing structure is electrically connected to the circuit;
	a second conductive routing structure (218) in the dielectric material; and
an additively deposited material (202) over the metallization structure, wherein the additively deposited material is coupled to the first and second conductive routing structures (Figs. 17, 18), and the circuit is configured by the additively deposited material (refer to 112 rejections).
Re claims 2 and 7, Cook teaches wherein the additively deposited material includes conductive material, wherein the conductive material forms a conductive jumper (para. 0046).
Re claim 11, Cook teaches wherein the second conductive routing structure is electrically connected to the circuit (Fig. 17).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOLLY KAY REIDA whose telephone number is (571)272-4237.  The examiner can normally be reached on M-F 8:30-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Zandra Smith can be reached on 571-272-2429. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.















/MOLLY K REIDA/               Examiner, Art Unit 2816                                                                                                                                                                                         
/ROBERT G BACHNER/               Primary Examiner, Art Unit 2898